Citation Nr: 0305921	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  94-11 293	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than March 6, 
1995, for the grant of service connection for non-Hodgkin's 
lymphoma.  

2.  Entitlement to service connection for tinea.  

3.  Entitlement to service connection for vitiligo with 
dermatitis.  

4.  Entitlement to service connection for thrombocytopenia 
purpura.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1986 RO decision, which 
denied service connection for tinea and vitiligo with 
dermatitis, and for thrombocytopenia purpura.  

However, the appeal was subsequently held in abeyance by the 
RO, pending publication of new Agent Orange regulations in 
light of Nehmer v. United States Veterans' Administration, 
712 F. Supp. 1404, 1423 (N.D. Cal. 1989).  

In a May 1996 decision, the RO granted service connection for 
lymphoma, and the veteran appealed the assigned effective 
date.  

Although this appeal involves a claim denied in October 1986, 
the docket number reflected hereinabove is the same as that 
of another appeal (i.e., service connection for post-
traumatic stress disorder), which was withdrawn by the 
veteran in September 1996.  

It is noted that, on January 23, 2003, the Board received the 
veteran's motion for advancing his case on the docket, 
pursuant to 38 C.F.R. § 20.900(c), as death was imminent.  
The next day, the Board granted the motion.  

On January 29, 2003, the Board issued a decision pertaining 
to an earlier effective date for the grant of service 
connection for non-Hodgkin's lymphoma and service connection 
for tinea and vitiligo with dermatitis.  

The January 29, 2003 Board decision also referenced the issue 
of service connection for thrombocytopenia purpura, stating 
that it would be the subject of a later decision pending 
additional development.  

In a separate order, Board has undertaken to vacate its 
January 29, 2003 decision.  



FINDINGS OF FACT

1.  The veteran served on active duty from May 1968 to 
February 1970.  

2.  In March 2003, prior to completion of action on the claim 
of service connection for thrombocytopenia purpura, and 
subsequent to the issuance of the January 29, 2003 decision 
on the claims of an earlier effective date for the grant of 
service connection for non-Hodgkin's lymphoma and service 
connection for tinea and vitiligo with dermatitis, the Board 
received notice from the veteran's representative and the RO 
that the veteran had died in January 2003.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 29, 2003, the Board issued a decision addressing 
the veteran's claims of an earlier effective date for the 
grant of service connection for non-Hodgkin's lymphoma and 
service connection for tinea and vitiligo with dermatitis.  

In March 2003, the Board received notice from the veteran's 
representative and the RO that unfortunately the veteran had 
died in January 2003, prior to the issuance of the January 
29, 2003 Board decision, and during the pendency of his 
appeal for service connection for thrombocytopenia purpura.  

With the notice, the Board received a Certificate of Death 
that confirmed the veteran's date of death.  

The veteran's death prior to the Board's January 29, 2003 
decision deprived the Board of jurisdiction over the matter 
on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2002).  

Because the Board was without jurisdiction to render the 
January 29, 2003 decision when the decision was entered, that 
decision has been VACATED by a separately issued Board Order 
to Vacate.  See generally, 38 C.F.R. § 20.904 (2002).  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  

The appeal for an earlier effective date for the grant of 
service connection for non-Hodgkin's lymphoma and service 
connection for tinea and vitiligo with dermatitis, as well as 
the appeal for service connection for thrombocytopenia 
purpura, have been rendered moot by virtue of the death of 
the veteran and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).  



ORDER

The appeal for entitlement to an effective date earlier than 
March 6, 1995 for the grant of service connection for non-
Hodgkin's lymphoma, service connection for tinea, service 
connection for vitiligo with dermatitis, and service 
connection for thrombocytopenia purpura, is dismissed.  


		
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


